In the Court of Criminal
           Appeals of Texas
                          ══════════
                         No. WR-93,669-01
                          ══════════

                EX PARTE LONG VIET NGUYEN,
                             Applicant
   ═══════════════════════════════════════
          On Application for a Writ of Habeas Corpus
     Cause No. 16-09-00114CRF in the 218th District Court
                      From Frio County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 2016 of possession of a prohibited
substance in a correctional facility and sentenced to four years’
imprisonment. He did not appeal his conviction.
      In February 2022, Applicant filed an application for writ of
habeas corpus in the county of conviction. TEX. CODE CRIM. PROC. art.
                                                                NGUYEN – 2




11.07. In his application, he alleges, among other things, that his trial
counsel failed to timely file a motion for new trial and a notice of appeal.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s trial occurred in 2016, but this writ application was not
filed until over five years later. The record is also silent regarding
circumstances that may excuse Applicant’s delay, and at least some
explanation for the long delay in filing should be provided.
       Consistent with this Court’s precedent, the trial court may, sua
sponte, give Applicant the opportunity to explain the reasons for the
delay. It may also give the State’s prosecutors and/or former counsel for
Applicant an opportunity to state whether Applicant’s delay has caused
any prejudice to their ability to defend against Applicant’s claims.1 And
ultimately, the trial court may include findings of fact and conclusions
of law concerning the doctrine of laches in its response to this Court’s


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                         NGUYEN – 3




remand order.
     With these additional thoughts, I join the Court’s order.



FILED:                                May 18, 2022
DO NOT PUBLISH